Dear Commander Gormanson:
Your letter of April 19, 1994, concerning the pilotage of foreign trade vessels for that part of the Mississippi River north of Baton Rouge has been referred to me for response.
You advise that it is the belief of the U.S. Coast Guard that a Louisiana pilot is not required by the law of the State north of Baton Rouge, and that if Louisiana elects not to establish a State pilotage requirement for this area, the Coast Guard will require a Federal pilot for foreign trade vessels transiting the Mississippi River north of Baton Rouge.
Actually, under the provisions of La. R.S. 34:1043, copy enclosed, the New Orleans and Baton Rouge steamship pilots have a legal duty to pilot sea-going vessels from the port of New Orleans to 31 degrees North Latitude and return, including the port of Baton Rouge and intermediate ports.  It is my understanding that 31 degrees north latitude is in the vicinity of the location of the Louisiana-Mississippi boundary line. Accordingly, under State law, it would be the duty of Louisiana pilots to pilot sea-going vessels to 31 degrees North Latitude.
For your information, the proclamation of the Governor of the State of Louisiana for the special session to be convened on June 6, 1994, includes an item pertaining to this matter, as shown in item number 50 in the attached extract of the Governor's "Call".
Upon adjournment of this special session of the legislature, I will let you know what has transpired with respect to changes in the law regarding pilotage duties for Louisiana pilots.
In the meantime, should you develop any further information on this subject, we would certainly appreciate hearing from you.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
BY: GARY L. KEYSER, CHIEF Lands and Natural Resources Section Encl. RPI/GLK/mm